IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                  February 12, 2003 Session

             STATE OF TENNESSEE , EX REL. ROBYN L. WEST v.
                          JACKSON B. WEST

                     Appeal from the Chancery Court for Greene County
                      No. 88-195 Thomas R. Frierson, II, Chancellor


                                      FILED APRIL 3, 2003

                                 No. E2002-01667-COA-R3-CV



HOUSTON M. GODDARD , P.J., concurring.


        I reluctantly concur in the result reached by the majority opinion, but only on the ground of
res judicata.

        My reluctance stems from the fact that Mr. Russell, the biological father, is presently married
to the child's mother, and presumably is content to permit Mr. West to continue to support Mr.
Russell’s own flesh and blood.



                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE